Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 1 of 34

SESE aH Fe Aes td perma Ahr eccdaNeny
We an pet 8 Werk Mo acid wr

   

Araneae.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

res oie me ee ad pe,

DENISE K. SHULL and THE RETHINK GROUP, :
INC., :

MEMORANDUM DECISION

Plaintiffs,
AND ORDER

~against-
18 Civ. 12400 (GBD)

TBTF PRODUCTIONS INC., SHOWTIME :
NETWORKS INC, CBS CORPORATION, BRIAN :
KOPPELMAN, DAVID LEVIEN, DAVID
NEVINS, and ANDREW ROSS SORKIN,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs Denise K. Shull and The ReThink Group, Inc. bring this copyright infringement
suit against Defendants Andrew Ross Sorkin, Brian Koppelman, David Levien, David Nevins,
TBTF Productions Inc. (““TBTF”), Showtime Networks Inc (“Showtime”), and CBS Corporation
(“CBS”). (Compl., ECF No. 4.) Plaintiffs allege that Defendants improperly appropriated, copied,
prepared, distributed, displayed, and offered for sale Plaintiffs’ copyrighted work, Market Mind
Games, as well as Shull’s style and persona without permission, compensation, or remuneration,
in violation of the Copyright Act, 17 U.S.C. §§ 101-1401; Section 43(a) of the Lanham Act, 15
U.S.C. § 1125(a); Sections 50 and 51 of the New York Civil Rights Law; Section 349 of the New
York General Business Law; and an implied-in-fact contract between Plaintiffs and Defendants.
Plaintiffs also claim that Defendants were unjustly enriched by Shull’s consulting on their popular
television show Billions. (Id. 41.)

Defendants move to dismiss Plaintiffs’ complaint with prejudice pursuant to Federal Rule

of Civil Procedure 12(b)(6) for failure to state a claim. (Notice of Mot. to Dismiss Pls.” Compl.,

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 2 of 34

ECF No. 56; see also Mem. of Law in Supp. of Defs.” Mot. to Dismiss Pls.” Compl. (“Defs.’
Mem.”), ECF No. 57, at 2-3.) Defendants’ motion is GRANTED as to the copyright infringement
and state law claims, and DENIED as to Defendants’ request for attorneys’’ fees and costs.
1 FACTUAL BACKGROUND
A. The Literary Work: Market Mind Games.

Shull is an author and professional performance coach who “draws on her expertise in
neuropsychoanalysis, neuroeconomics, and modern psychoanalysis to coach her hedge fund
portfolio manager clients.” (Compl. { 19.) The complaint alleges that Shull is the only expert
combining these three areas to assess risk decision-making in the context of performance coaching
for hedge funds. Ud. J 20.) Plaintiffs also allege that Shull’s “book, Market Mind Games, is the
only book known to combine all three fields of study and apply them in the world of finance.”
(id)

Market Mind Games, published in January of 2012, describes Shull’s “experience advising
financial professionals, hedge fund managers, and Wail Street employers” based on her “insights
into the psychology of hedge fund traders.” (Ud. $21.) In the book, to assist with explaining her
fields of study, Shull occasionally “uses the setting of a fictional hedge fund and [her] own
persona” to portray “fictionalized accounts from [her] own experience.” (/d.) For example, “[i]n
Market Mind Games, Ms. Shull uses fictional characters attending fictional versions of her typical
lectures, workshops, consulting programs and one-on-one performance coaching meetings as they
set up and run a fictional hedge fund.” (Ud. § 22.) Market Mind Games opens, in fact, with the
explanation that Shull “takes this approach because it is easier to process new ideas and
information when it is presented in social or human terms.” (/d.; see also Denise Shull, Market

Mind Games: A Radical Psychology of Investing, Trading, and Risk, at xvi (2012).) The four

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 3 of 34

characters used to help the reader better understand Shull’s technical theories are “Michael Kelley,
her fictional hedge fund manager; Richard Kelley, Michael’s judgmental father; Renee Smith, the
daughter of a former floor trader; and Christopher Smith, Renee’s father.” (Compl. 4 23.) Michael
and Renee eventually “attend a number of Ms. Shull’s workshops[, and] Michael moves from
academia to running a hedge fund that hires Ms. Shull as their in-house performance coach.” (/d.)

Shull wrote Market Mind Games on behalf of The ReThink Group. Ud § 24.) The
ReThink Group thus “holds all rights to any and all derivative works from the book,” which was
registered “with the United States Copyright Office on January 31, 2012.” (Ud)

B. Shull’s Appearance on Squawk Box and Dealbook Feature.

Defendant “Sorkin is a journalist and writer” and is also known for co-hosting the
television show, Squawk Box, on CNBC, which features authors and columnists in the finance
industry. (/d. § 7.) Sorkin invited Shull to appear on the show in 2012, around which time she
“learned that Mr. Sorkin had read Market Mind Games and was aware of” Shull’s popularity in
the field of performance coaching and trading psychology. Ud. ¥ 26.)

Plaintiffs assert that Sorkin founded an annual conference by the name of Dealbook. (Ud.
{ 28.) The Dealbook conference is an event in which Sorkin, a “celebrated Times journalist,”
fosters a discussion with a group of business leaders to “explore the most newsworthy topics of
the day.” About, DealBook: Playing for the Long Term, The New York Times Deal Book,
https://www.nytdealbookconference.com/db2019/247437. In addition to hosting the Dealbook
conference, Sorkin also serves as founder and editor of the New York Times section by the same
name. (See Compl. 28.) Plaintiffs claim that on November 11, 2013, Sorkin published an article
with an accompanying “photo of Ms. Shull in her office with the title ‘THE COACH Denise

Shull’” and described her “work as a hedge fund performance coach focusing on helping clients

 

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 4 of 34

optimize performance by dealing with their emotional baggage and exposing how their
subconscious influences their market decisions.” (/d.; Decl. of Rosanne Elena Felicello (“Felicello
Decl.”) Ex. 4 (For Better Performance, Hedge Funds Seek the Inner Trader (“Dealbook Article”)),
ECF No. 62-4.)

C, Shull’s Communications with Defendants During the Early Stages of Billions.

1. Shull’s Email Correspondence with Koppelman and Levien About Coming to
the Set of Billions.

Plaintiffs allege that “in or about February or March 2014, Defendant Sorkin, along with
fellow Defendants Koppelman and Levien,” sold to Showtime the idea for a new television series
titled Billions,’ (Compl. § 30.) On August 26, 2015, Sorkin emailed Shull about the series,
allegedly requesting “her assistance with the development of the female lead character, Dr. Wendy
Rhoades, a female hedge fund performance coach who helps financial professionals improve their
performance by dealing with their own emotional baggage.” Ud. 431; Felicello Decl. Ex. 5 (Sorkin
Email), ECF No. 62-5.) Sorkin then introduced Shull to Maggie Siff—the actress cast to play the
role of Dr. Wendy Rhoades—via email the next day, purportedly calling Shull “one of the leading
hedge fund performance coaches in the country.” (Compl. J 32.) Siff followed up on August 28,
2015, looping in executive producers Koppelman and Levien to request a meeting with Shull. (7d.
{ 33; Felicello Decl. Ex. 6 (Siff and Koppelman Emails), ECF No. 62-6.) “Shull also received an
email from Defendant Koppelman inviting her into the writers’ room, stating that he was ‘excited’

to read her book and meet[.]” (Compl. § 34.)

 

' In their memorandum of law in support of their motion to dismiss, Defendants explain that “Showtime is
a wholly-owned subsidiary of CBS” and Defendant “Nevins is the Chief Executive Officer CEO’) of
Showtime and Chief Creative Officer of CBS.” (Defs.’ Mem. at 3 (citing Compl. Jf 10, 12).) “Sorkin,
Koppelman, and Levien . . . are the creators of Billions” and TBTF is the production company. (/d. (citing
Compl. ¥f 79, 11).)

 

 

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 5 of 34

2. Shull’s AHeged On-Set Communications with Koppelman, Levien, and the
Actress Who Portrays “Dr. Wendy Rhoades” About Shull’s Approach to On-
Set Performance Coaching.

“On September 2, 2015, Ms. Shull arrived at the agreed location,” and initially “met with
Defendants Koppelman and Levien,” who told her that they had already met with Tony Robbins,
one of the world’s most famous performance coaches, (/d. § 35; see also Richard Feloni, How
Wall Street Psychologists and Tony Robbins Inspired One of the Main Characters on Showtime’s
‘Billions’, Business Insider (Feb. 19, 2017), bttps://www.businessinsider.com/wendy-rhoades-
billions-tony-robbins-wall-street-psychology-2017-2.) Plaintiffs allege that Koppelman and
Levien reached out to her “for additional insights about the field of hedge fund performance
coaches.” (Compl. § 35.) Plaintiffs also claim that Shull “explained to them how her approach
differed from that of Mr. Robbins and provided some examples about how she used different
settings (such as out of office sessions) to trigger her client’s subconscious.” (/d.) Sifflater joined
Shull’s meeting with Koppelman and Levien, and Plaintiffs allege that Koppelman, Levien, and
Siff all proceeded to inquire about all aspects of “Shull’s work as a performance coach to hedge
funds and other financial firms,” as well as her approach to trading and investing psychology. (ed.
{ 35.) Plaintiffs further claim that Levien invited Shull to visit the set when filming began, and
that “Siff stated that she was reading Market Mind Games, and believed that the book would be an
integral part of developing the character of Dr. Wendy Rhoades for” Billions. Ud.) Koppelman
allegedly “asked if there was an audio version of the book and stated his intention to download it.”
(id.) At this point, Plaintiffs claim that “Shull mentioned that Market Mind Games was written as
a fictional account of a hedge fund with Ms. Shull’s own persona as the in-house performance

coach” and that, “[a]s soon as he heard this, Defendant Koppelman’s demeanor changed and he

appeared uncomfortable.” (éd. { 36.)

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 6 of 34

3. Shull’s Alleged Communications with Showtime Personnel Regarding
Promotional Initiatives for Billions.

Shull claims that on September 30, 2015, the “Senior Manager of Showtime’s Digital
Media Group” contacted her to discuss including Shuil in promotional efforts for Billions. Ud. {
37; Felicello Decl. Ex. 7 (Promotional Emails), ECF No. 62-7.) Shortly thereafter, on September
9, 2015, Shull and her business partner had a conference call with the Senior Manager, as well as
“other senior members of Showtime’s creative, marketing[,] and promotional departments to
discuss joint promotional initiatives” concerning Billions and Market Mind Games, (Compl. { 38.)
Shull claims that she “understood that the initial phone conference and in-person meeting was the
beginning of the relationship and terms would be negotiated subsequently in concert with
marketing the series.” (Jd. 39.) Plaintiffs allege that “Plaintiffs never authorized any of the
Defendants to create a derivative work from Market Mind Games[, and] never granted
authorization, in any form, to any of the Defendants to use [Shull’s] persona for commercial
purposes without compensation.” (d. 4 40.)

D. The Airing of Billions.

The pilot episode of Billions aired in January of 2016. Ud. 441.) Plaintiffs maintain that
“Billions portrays the experiences of ‘Dr. Wendy Rhoades,’” an in-house performance coach at a
fictionalized hedge fund. Ud 4 42.) They also contend that key aspects of Billions and “Dr.
Wendy Rhoades, in particular, are merely derivative works of Plaintiffs’ book, Market Mind
Games.” (id.) For example, Plaintiffs allege that the pilot episode portrays Dr. Wendy Rhoades
in substantially the same way as Shull portrays herself in Market Mind Games. Cd.) Plaintiffs
further claim that, in the pilot, “Dr. Rhoades makes multiple statements and observations that ate
nearly identical to those made by Ms. Shull in Market Mind Games, including focusing on the

physical well-being of the trader client (i.e. eat, sleep, exercise) and tuning into the alpha voice.”

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 7 of 34

(id.) Another instance of alleged copying relates to Chapter 20 of Market Mind Games, “The
‘What Was I Thinking Rehash,’” wherein Shull’s “fictional persona walks her hedge fund manager
client, ‘Michael,’ through” a bad trade, a scene Plaintiffs claim is “eerily similar” to Season One,
Episode Eleven of Billions,” in which Dr. Wendy Rhoades counsels one of the leading characters,
Bobby “Axe” Axelrod on his bad trade. (id. 4 43.)
il. LEGAL STANDARDS
A. 12(b)(6) Motion to Dismiss.

The 12(b)(6) pleading standard requires this Court to accept “all factual allegations in the
complaint as true and draw|] all reasonable inferences in the [P]laintiff's favor.” Testa v. Becker,
910 F.3d 677, 682 (2d Cir. 2018). The complaint must demonstrate “more than a sheer possibility
that a defendant has acted unlawfully.” Ashcroft v. Igbal, 556 U.S. 662, 678 (2009). To survive a
12(b)(6) motion, the complaint’s factual allegations must “state a claim for relief that is plausible
on its face.” Testa, 910 F.3d at 682. A court considers a number of factors in determining
plausibility, including “the full factual picture presented by the complaint, the particular cause of
action and its elements, and the existence of alternative explanations so obvious that they render
plaintiff's inferences unreasonable.” I—7 Designs, Inc. v. Old Navy, LLC, 647 ¥.3d 419, 430 (2d
Cir. 2011). In the context of a motion to dismiss, a court must only “assess the legal feasibility of
the complaint, not... the weight of the evidence which might be offered in support
thereof.” Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co. of New York, 375 F.3d 168,
176 (2d Cir. 2004) (internal quotation marks omitted). The court may also consider “any written
instrument attached to the complaint as an exhibit, any statement or documents incorporated in it
by reference, and any document upon which the complaint heavily relies.” In re Thelen LLP, 736

F.3d 213, 219 (2d Cir. 2013).

 

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 8 of 34

B. Copyright Infringement, 17 U.S.C. § 106.

The Copyright Act provides the owner of a copyrighted work with “the exclusive right to
... reproduce, perform publicly, display publicly, prepare derivative works of, and distribute
copies of, his copyrighted work.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010)
(citing 17 U.S.C. § 106). A party who violates those exclusive rights is liable for damages. Warren
v. John Wiley & Sons, inc., 952 F. Supp. 2d 610, 616 (S.D.N-Y. 2013). To prevail on a claim for
copyright infringement, the plaintiff must prove: “(1) ownership of a valid copyright, and (2)
copying of constituent elements of the work that are original.” Arista Records, 604 F.3d at 117
(quoting Feist Publ’n, Inc. v. Rural Telephone Serv. Co,,499 U.S. 340, 361 (1991) (internal
quotation marks omitted); see also Island Software & Computer Serv., Inc. v. Microsoft Corp., 413
F.3d 257, 260 (2d Cir. 2005); Twin Peaks Prods., inc. v. Publ’n Int'l, Ltd, 996 F.2d 1366, 1372
(2d Cir. 1993),?

It is well settled that certificates of copyright registration constitute prima facie evidence
of copyright ownership. See Fonar Corp. v. Domenick, 105 F.3d 99, 104 (2d Cir. 1997). To prove
unauthorized copying, on the other hand, is a much more detailed inquiry. The plaintiff must show
that the defendant “actually copied [their] work, and that such copying was illegal because a
‘substantial similarity’ exists between the allegedly infringing work . .. and the protectable

elements of the copyrighted work.” Porto v. Guirgis, 659 F. Supp. 2d 597, 608 (S.D.N.Y. 2009)

 

2 Courts in this district have also laid a framework for determining copyright infringement at the motion to
dismiss stage, identifying four elements that a complaint must allege: “(1) which original works are the
subject of the copyright claim; (2) that the plaintiff owns the copyrights in those works; (3) that the
copyrights have been registered in accordance with the statute; and (4) “by what acts during what time’ the
defendant infringed the copyright.” BWP Media USA Inc. v. Hollywood Fan Sites, LLC, 69 F. Supp. 3d
342, 353 (S.D.N.Y. 2014) (quoting Palatkevich v. Choupak, Nos. 12. Civ, 1681 (CM), 12 Civ. 1682 (CM),
2014 WL 1509236, at *6 (S.D.N.Y. Jan, 24, 2014) (internal quotation marks omitted)). Regardless of the
framework that is used, courts have thoroughly explained the two essential elements of a copyright
infringement claim, that is, when a plaintiff owns a valid copyright, and when a defendant’s work
constitutes infringement.

 

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 9 of 34

(citing Knitwaves, Inc. v. Lollytogs Ltd. (Inc.), 71 F.3d 996, 1002 (2d Cir. 1995)). Substantial
similarity may be established by showing “(i) that it was protected expression in the earlier work
that was copied and (ii) that the amount that was copied is ‘more than de minimis.’” Gottlieb Dev.
LLC v. Paramount Pictures Corp., 590 F. Supp. 2d 625, 631 (S.D.N.Y. 2008) (quoting Tufenkian
Import/Export Ventures, Inc. v. Einstein Moomfy, Inc., 338 F.3d 127, 131 (2d Cir, 2003) (internal
quotation marks omitted).

Courts in this circuit “usually apply the ‘ordinary observer’ test and ask whether “the
ordinary observer, unless he set out to detect the disparities, would be disposed to overlook them,
and regard their aesthetic appeal as the same.’” Zalewski v. Cicero Builder Dev., Inc., 754 F.3d
95, 102 (2d Cir. 2014) (quoting Laureyssens v. Idea Group, Inc., 964 F.2d at 131, 141 Qd Cir.
1992)). Still, a work’s aesthetic may “be due largely to unprotected elements,” in which case the
court “‘must be more discerning, [and] ignor[e] those aspects of a work that are unprotectable’ . .
. lest we conflate mere copying with wrongful copying.” Zalewski, 754 F.3d at 102 (quoting
Laureyssens, 964 F.2d at 141 (alterations in original); see also Boisson v. Banian, Ltd, 273 F.3d
262, 272 (2d Cir. 2001) (citing Hamil Am., Inc. v. GFT, 193 F.3d 92, 101-02 Qd Cir. 1999)
(“[W]here the plaintiff’s work contains no material imported from the public domain, the ‘more
discerning’ test is unnecessary.”).

It is axiomatic that copyright protection is afforded to “original works of authorship,” as
defined in the Copyright Act itself. See 17 U.S.C. § 102. Therefore, “[e]verything else in the
work, the history it describes, the facts it mentions, and the ideas it embraces, are in the public
domain free for others to draw upon. It is the peculiar expressions of that history, those facts, and
those ideas that belong exclusively to their author.” Zalewski, 754 F.3d at 102. Indeed, as the

Second Circuit articulated in Zalewski, “any author may draw from the history of English-speaking

 

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 10 of 34

peoples, but no one may copy from A History of the English-Speaking Peoples. Any artist may
portray the Spanish Civil War, but no one may paint another Guernica. ... [A]nyone may draw a
cartoon mouse, but there can be only one Mickey.” /d. at 102.

The more discerning observer “test is guided by comparing the ‘total concept and feel’ of
the contested works” to determine whether they are substantially similar. Boisson v. Banian, Ltd,
273 F.3d 262, 272 (2d Cir. 2001) (quoting Knitwaves, Inc. v. Lollytogs Ltd., 71 F.3d 996, 1003 (2d
Cir. 1995)). This “examination would encompass ‘the similarities in such aspects as the total
concept and feel, theme, characters, plot, sequence, pace, and setting of the [plaintiffs] books and
the [defendants’] works.’” /d. at 273 (quoting Williams v. Crichton, 84 F.3d 581, 588 (2d Cir.
1996)). A number of doctrines serve to isolate protectable expression from that which is in the
public domain. See Zalewski, 754 F.3d at 102. “‘Scénes-a-faire’ teaches that elements of a work
that are ‘indispensable, or at least standard, in the treatment of a given topic’—like cowboys, bank
robbers, and shootouts in stories of the American West—get no protection.” Jd (quoting Hoehling
v. Universal City Studios, Inc., 618 F.2d 972, 979 (2d Cir. 1980)). In like vein, “the “merger
doctrine’ instructs that some ideas can only be expressed in a limited number of ways—single
words or colors for example. When expression is so limited, idea and expression ‘merge.’
Expressions merged with ideas cannot be protected, lest one author own the idea itself.” Jd. at
102-03 (citation omitted).

Yet another approach used to assess substantial similarity is the quantitative/qualitative
approach. It is clear that “substantial similarity may be an issue even where . . . copying as a
factual matter is established.” Gottlieb Dev. LLC v. Paramount Pictures Corp., 590 F. Supp. 2d
625, 631 (S.D.N.Y. 2008). This is because “there is a difference between ‘factual copying and

actionable copying’: [t]he former (probative similarity) requires only the fact that the infringing

10

 

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 11 of 34

work copies something from the copyrighted work; the latter . . . requires that the copying is
quantitatively and qualitatively sufficient to support the legal conclusion that infringement
(actionable copying) has occurred.” Jd Probative similarity turns on “whether an average lay
observer would recognize the alleged copy as having been appropriated from the copyrighted
work.” Blakeman v. The Walt Disney Co., 613 F. Supp. 2d 288, 304 (E.D.N.Y. 2009)
(quoting Warner Bros. Inc. v. Am. Broad. Cos., Inc., 654 F.2d 204, 208 (2d Cir. 1981)). Absent
proof of direct copying, a plaintiff “may establish copying circumstantially by demonstrating that
the person who composed the defendant’s work had access to the copyrighted material and that
there are similarities between the two works that are probative of copying.” Jorgensen v.
Epic/Sony Records, 351 F.3d 46, 51 (2d Cir. 2003) (citations and internal quotation marks
omitted).

“The legal maxim ‘de minimis non curat lex’—‘the law does not concern itself with
trifles’-—applies in the copyright context.... For example, if the copying is de minimis and so
‘trivial’ as to fall below the quantitative threshold of substantial similarity, the copying is not
actionable.” Gottlieb Dev. LLC, 590 F. Supp, 2d at 632 (quoting Ringgold v. Black Entm’t TV.
Inc., 126 F.3d 70, 74-75 (2d Cir. 1997). “To determine whether the quantitative threshold of
substantial similarity is met in cases involving visual works, courts consider the extent to which
the copyrighted work is copied.” /d. (citing Sandoval v. New Line Cinema Corp., 147 F.3d 215,
217 (2d Cir. 1998); Ringgold, 126 F.3d at 75). Moreover, “[t]he observability of the copyrighted
work is critical, and courts will consider the length of time the copyrighted work is observable as
well as factors such as focus, lighting, camera angles, and prominence,” when applicable. Jd.
(citing Sandoval, 147 F.3d at 217; Ringgold, 126 F.3d at 75). Finally, “[w]hen similar works

resemble each other only in unprotected aspects—for example, when similarities inhere in ideas,

li

 

 

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 12 of 34

which ate by definition unprotected, or in expression that is not proprietary to plaintiff—the
defendant prevails.” Jd at 631 (S.D.N.Y. 2008) (quoting Bill Diodato Photography, LLC vy. Kate
Spade, LLC, 388 F. Supp. 2d 382, 390 (8.D.N.Y. 2005)). Although “dissimilarity between some
aspects of the works will not automatically relieve the infringer of liability,” Williams, 84 F.3d at
588, “numerous differences tend to undercut substantial similarity,” Warner Bros. Inc.
v. Am. Broad. Cos., Inc., 720 F.2d 231, 241 (2d Cir. 1983) (citation omitted).

C. Implied-in-Fact Contract.

There are several differences between a claim for a contract implied in fact and an alleged
infringement upon one’s copyright. For example, “the Copyright Act does not provide an express
right for the copyright owner to receive payment for the use of a work. It simply gives the
copyright owner the right to prevent distribution, copying, or the creation of derivative works.”
Forest Park Pictures vy. Universal Television Network, Inc., 683 F.3d 424, 431 (2d Cir. 2012)
(citing 17 U.S.C. § 106). In addition, “a plaintiff suing for failure to pay under a contract must
prove extra elements beyond use or copying, including mutual assent and valid consideration.” Id.
Finally, “a breach of contract claim asserts rights only against the contractual counterparty, not the
public at large,” or “the world.” Jd. (citation omitted). As a result, “a breach of contract action is
not preempted by the Copyright Act.” Betty, Inc. v. PepsiCo, Inc., 283 F. Supp. 3d 154, 166
(S.D.N.Y. 2017) (quoting BanxCorp vy. Costco Wholesale Corp, 723 F. Supp. 2d 596, 617
(S.D.N.Y. 2010) (internal quotation marks omitted)).

Courts in this circuit have provided that “[u]Jnder New York law, absent a written
agreement between the parties, a contract may be implied where inferences may be drawn from
the facts and circumstances of the case and the intention of the parties as indicated by their

conduct.” Betty, Inc., 283 F. Supp. 3d at 166 (quoting Bader v. Wells Fargo Home Mortg. Inc.,

12
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 13 of 34

773 F. Supp. 2d 397, 413 (S.D.N-Y. 2011) (internal quotation marks omitted)). Contracts that are
implied in fact are “just as binding as an express contract arising from declared intention, since in
the law there is no distinction between agreements made by words and those made by contract.”
Id, at 166-67 (quoting Missigman v, USI Ne., Inc., 131 F. Supp. 2d 495, 512 (S.D.N.Y. 2001)
(internal quotation marks omitted)). A contract is not “implied in fact where the facts are _
inconsistent with its existence, or against the declaration of the party to be charged, or where there
is an express contract covering the subject-matter involved, or against the intention or
understanding of the parties; or where an express promise would be contrary to law.” Jd. at 167.
Mutual assent “is necessary ... unless [the accused] has conducted himself in such a manner that
his assent may fairly be inferred.” Jd. (quoting Miller v. Schloss, 218 N.Y. 400, 113 N.E. 337, 339
(1916)). Indeed, “[i]t is settled law that before a plaintiff may secure redress for breach of an
agreement, the promise made by the defendant must be sufficiently certain and specific so that the
parties’ intentions are ascertainable.” Id. (quoting Danton Constr. Corp. v. Bonner, 571 N.Y.S.2d
299, 300 (1991)).

il. DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COPYRIGHT
INFRINGEMENT CLAIM IS GRANTED.

A. Plaintiffs Have Established That They Own a Valid Copyright of the Literary Work,
Market Mind Games.

Plaintiffs attached as an exhibit to their complaint The ReThink Group’s certificate of
registration for Market Mind Games, which Defendants do not contest. (See Compl., Ex. A
(Certificate of Copyright Registration), ECF No. 4-1); see alse Fonar Corp. v. Domenick, 105 F.3d
99, 104 (2d Cir. 1997) (reciting the “well settled” rule that “certificates of copyright registration

constitute prima facie evidence of copyright ownership”). Accordingly, Plaintiffs have satisfied

13
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 14 of 34

the first element of the copyright infringement framework by establishing that The ReThink Group
owns a valid copyright of the book Market Mind Games.

RB. Explaining Market Mind Games: A Summary.

The next question, and certainly the central issue in this case, is whether the works are
substantially similar. Plaintiffs characterize Market Mind Games as “a fictional account of
‘Denise,’ a Wall Street consultant, giving lectures, consults, and eventually taking on the role of
an in-house performance coach at a fictional hedge fund.” (Mem. of Law in Opp’n to Defs.’ Mot.
to Dismiss Pls.’ Compl. (“Opp’n”), ECF No. 61, at 2.) Defendants, on the other hand, characterize
Market Mind Games as “a 236-page largely non-fiction academic book that, in Shull’s words,
‘combines [Shull’s] years of study in neuroscience and how to rethink your thinking about market
risk.” (Defs.’ Mem. at 1 (quoting About: Market Mind Games: The Book, The ReThink Group,
https://therethinkgroup.net/about-us/a-radical-psychology/).)

Literary works are undoubtedly afforded copyright protection. See 17 U.S.C.A. 3
102(a)(1). This applies with equal force to nonfiction works. In Harper & Row Publishers, Inc.
v. Nation Enterprises, the Supreme Court found that the “[cjreation of a nonfiction work, even a
compilation of pure fact, entails originality.” 471 U.S. 539, 547 (1985); see also New Era Publ’n
Int'l, ApS v. Carol Pub, Grp., 904 F.2d 152, 158 (2d Cir. 1990) (quoting Maxtone—Graham y.
Burtchaell, 803 F.2d 1253, 1262-63 (2d Cir.1986)) (“[TFJhere is no easy distinction between works
that are ‘factual’ on the one hand, and ‘creative’ or ‘expressive’ on the other, because ‘[c]reation

732

of a nonfiction work, even a compilation of pure fact, entails originality.’””) (internal quotation
marks omitted).

It thus bears little mention whether Market Mind Games is a work of fiction or nonfiction,

fact or nonfact. The initial inquiry is whether it is original. “[I]t is entirely appropriate for a court

14
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 15 of 34

to consider the similarity between those works in connection with a motion to dismiss, because the
court has before it all that is necessary in order to make such an evaluation.” Peter fF. Gaito
Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010). Accordingly, this Court
will assess the book Market Mind Games, and later the show Billions, to determine whether the
works are substantially similar under either of the standards articulated by Plaintiffs and
Defendants? (See Decl. of Elizabeth A. McNamara in Supp. of Defs.’ Mot. to Dismiss
(“McNamara Decl.”), ECF No. 58 (attaching Season One of Billions and a copy of Market Mind
Games as Exhibits A and B, respectively).)

In the prologue of Market Mind Games, Shull explains, “Market Mind Games outlines my
attempt to curate all that I have learned in trading, investing, neuroscience, and consulting into one
coherent, logical, and usable structure.” Shull, Market Mind Games at xii. Shull outlines the “big
picture” of her book in the following way:

e Perception

e Beliefs as the foundation of judgment

e Judgment as the key to uncertainty

e The mind’s recipe for making sense of “risk”

e The imperative of using emotions as data

e The natural law of contexts

e Cor feeling context—a physical state

e eC or emotional context—a type of fC

e The gargantuan role of the F-eC (or the factual-emotional context)
e Managing to psychological and emotional capital

e Creating and re-creating psychological leverage

 

* This Court does not purport to provide an entire rendition of Market Mind Games in this section. It only
serves to aid the reader in understanding what exactly the book is about to assess the similarity of the works.

15
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 16 of 34

Id. Shull expounds on her more technical terms that are not readily discernible. She provides that
“FC refers to the feelings context or context of feelings we bring to each and every perception we
have, judgment we make, and decision we act on.” id. at xiv. To further explain the eC, Shull
details a December 2010 report, released after “the Financial Crisis Inquiry Commission”
reportedly broke down: “With a new context of confidence after the Republican rout of the
November 2010 elections, a sub-group decided to release their own report and voted to ban from
any final written report the words ‘Wall Street’ and ‘shadow banking.’” Jd. at xiv. Shull uses this
example to demonstrate that behind partisanship and political circuses are opposing parties holding
dissimilar points of view. See id. Shull further states that one’s confidence and feeling of
“rightness” is characterized as “the emotional context.” Jd. at xiv—xv.

To close out the prologue, Shull explains that storytelling can be used to aid individuals in
“more easily process[ing] information” because “it arrives in social or human terms.” Jd, at xvi.
Shull therefore states that in the pages to follow, she includes fictional characters who will attend
fictional lectures, workshops, and consulting programs. /d. Shull adds, “[h]opefully their learning
curve will shorten yours.” Jd She then introduces the characters Michael Kelly, Richard Kelly,
Renee Smith, and Christopher Smith, all described supra. See id) What follows is a four-part
book spanning twenty-two chapters, which explains in detail the bulleted portion outlined above
in concise order. Shull begins nearly every chapter with a story of sorts-——either a lecture,
workshop, or program—to briefly place the reader in a setting that would make the text more
comprehensible. She then goes on to explain her ideas behind neuropsychoanalysis,
neuroeconomics, and modern psychoanalysis, and sometimes weaves her characters into the
scientific or mathematical framework of a particular section to clarify her assertions. See, e.g., id.

at 17. The characters are not only fixed in lecture halls. Indeed, they have their own lives that

16
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 17 of 34

paint a picture of how the average Wall Street trader, as seen through Shull’s eyes, can navigate
the finance industry with the ideas and concepts that she explains.

Finally, in illustrating her ideas, Shull draws on other ideas that are historical in nature, and
also references other literary works. For example, Shull refers to and draws from Peter Bernstein’s
market book, Against the Gods: The Remarkable Story of Risk, speaks generally of the stock
market collapse of 2007 through 2009, references Benoit Mandelbrot’s books on fractal geometry,
relies on the neurological study of Albert Einstein’s brain tissue, speaks of Harry Markowtiz’s
shared 1990 Nobel Prize, and references Antonio Damasio’s book, Descartes’ Error. See, e.g., id.
at 12, 14, 18, 28, 38, 147-67.

This is not to say that drawing on these works and concepts takes away from the originality
of Shull’s own ideas. As previously stated, the “[c]reation of a nonfiction work, even a compilation
of pure fact, entails originality.” Harper & Row Publishers, 471 U.S. at 547. Still, in citing,
quoting, and drawing on these sources, it becomes abundantly clear that not each and every word,
concept, or idea expressed in Market Mind Games is in and of itself original. Others can draw on
the recognized Einstein study and fractal geometry to explain their own concepts and ideas. This
thus brings us to the question of the ordinary observer, who may not be able to readily discern that
portions of the work at the center of this case are not themselves wholly original, and should
therefore not be used to determine whether any copying took place. Therefore, Defendants did not
err in utilizing the discerning observer test to determine the total concept and feel of Market Mind
Games and Billions in relation to one another. (See Defs.” Mem. at 10.) Plaintiffs’ own
quantitative and qualitative approach may also be used, because, as courts have observed,
determining substantial similarity requires a court to weigh numerous factors to determine whether

a defendant’s copying, if any, is substantial or de minimis. See Gottlieb Dev. LLC, 590 F. Supp.

17
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 18 of 34

2d at 632. Thus, in assessing whether Market Mind Games and Billions are substantially similar,
both frameworks are to be employed.
C. Explaining Billions: A Summary.

While Market Mind Games explains Shull’s teachings of neuroeconomics, modern
psychoanalysis, and neuropsychoanalysis with the use of fictionalized characters and events to
ease the reader’s processing of her material, (Compl. { 22), Billions is a wholly fictional series that
centers around Bobby “Axe” Axelrod, a self-made billionaire and hedge fund founder, and Charles
“Chuck” Roades, Ir, the United States Attorney for the Southern District of New York. (See
Defs.” Mem. at 1-2.) Nearly the entire series of Billions involves Chuck’s repeated attempts to
prosecute Axe for insider trading, which is even more complicated by Chuck’s wife Wendy, who
also serves as the in-house psychiatrist at Axe’s hedge fund, Axe Capital. (See id at 2.) Axe’s
underdog story as “a folk hero who went from a working class background to billionaire founder
of” Axe Capital by use of means both legal and illegal, counterbalanced against Chuck’s privileged
upbringing and own questionable tactics, makes for a battle in which both men try to overcome
one another to prove to themselves, each other, and even Wendy, that they have won. (/d. at 4.)

Wendy, an in-house psychiatrist and performance coach, is the bread winner of her family
because of the lucrative salary that she receives from Axe Capital. (/d.) This power dynamic plays
even more into Chuck and Wendy’s relationship, as they engage in sadomasochistic sex acts with
one another: Wendy being the dominatrix, and Chuck being the submissive.’ (/d.) Still, Chuck’s
security in his marriage is compromised by Wendy’s relationship with Axe. Though Wendy and

Axe’s relationship seems to predate both of their marriages, their marriages are repeatedly put to

 

4 Merriam Webster defines sadomasochism as “the derivation of sexual gratification from the infliction of
physical pain or humiliation either on another person or on oneself.” Sadomasochism, Merriam Webster,
https://www.merriam-webster.com/dictionary/sadomasochism.

18
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 19 of 34

the test because of their natural propensity to prioritize each other, even in the most damning of
circumstances, “Wendy served as Axe’s main support when the partners at his former firm were
killed on 9/11” and almost always defends Axe throughout the series—even when she knows that
it is not the most logical choice. Axe recognizes, and even admits to his own wife, that “only
Wendy can ‘fix’ him,” making abundantly clear her position of dominance in his life as well. (/d.)

D. Plaintiffs’? Book Market Mind Games and the Television Show Billions Are Not Similar
Under Either of the Party’s Frameworks.

1. The Discerning Observer Test.

It bears restating that the more discerning observer test requires a court to “be more
discerning, [and] ignor[e] those aspects of a work that are unprotectable . . . lest we conflate mere
copying with wrongful copying.” Zalewski, 754 F.3d at 102 (alterations in original). The test is
guided by examining “the similarities in such aspects as the total concept and feel, theme,
characters, plot, sequence, pace, and setting of the [plaintiff's] books and the [defendants’ | works.”
Boisson, 273 F.3d at 273 (citation and interna! quotation marks omitted).

The problem here, as Defendants aptly point out, is that these works do not seem to
resemble each other in the least. And the issue does not lie in the fact that one is a book and one
is a television show, but the fact that Plaintiffs’ work is an academic work which interweaves
fiction to better help the reader understand Shull’s ideas, while Defendants’ work is a television
show, based in the Southern District of New York, to demonstrate the drama that lies in the age
old trifecta of money, power, and sex.

The works are dissimilar even when looking to Shull’s fictional characters, To take one
example, beyond attending Shull’s lectures, Michael is laid off from his bank and “goes skiing and
meets up with his former classmate Renee Smith’s . . . father, Christopher Smith[,| and his ‘trading

buddies.’” (Defs.’? Mem. at 6-7.) Chris and his friends later “provide Michael with capital to start

19
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 20 of 34

his own hedge fund, after which Michael and Renee attend The ReThink Group’s” workshop. (/d.
at 7 (citing Shull, Market Mind Games at 111-64).) Michael’s hedge fund hires Shull as its coach.
(id. (citing Shull, Market Mind Games at 217-22).) When he makes a set of bad trades, he and
Shull have a one-on-one session to coach him through it. Ud)

To the extent that Market Mind Games has a fictional plot, it surrounds “an already fairly
well-to-do man as he makes his way through a PhD program to a Wall Street firm before starting
his own fund, and participating in group lectures from Shull that help him learn how to trade
better.” (Defs.” Mem. at 14.) This fictional plot is used as a catalyst to explain Shull’s theory of
combining neuropsychoanalysis, neuroeconomics, and modern psychoanalysis to assist with
coaching finance traders. (See id.) Billions, on the other hand, chronicles the lives of Axe and
Chuck. Axe, in battling Chuck, must keep secret the illegal insider trading in which he engages to
protect his prized business, money, family, and status, while Chuck uses legal and illegal means
to garner information on Axe--and virtually anyone else of import or status—to benefit his
reputation. Therefore, because Market Mind Games and Billions differ greatly in “total concept
and feel, theme, characters, plot, sequence, pace, and setting,” see Boisson, 273 F.3d at 273,
Defendants did not infringe upon Plaintiffs’ copyright under the discerning observer test.

2. The Quantitative/Qualitative Approach.

Plaintiffs assert that the quantitative/qualitative approach to determining substantial similarity
should be used to conclude that Defendants infringed upon their copyrighted material, stating that
this Court may consider “the amount of copying not only of direct quotations and close
paraphrasing, but also of all other protectable expression in the original work.” (Opp’n at 14
(quoting Warner Bros. Entm’t, Inc. v. RDR Books, 575 F. Supp. 2d 513, 534-35 (S.D.N.Y. 2008).)

As previously stated, “[t]o determine whether the quantitative threshold of substantial similarity is

20
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 21 of 34

met in cases involving visual works, courts consider the extent to which the copyrighted work is
copied.” Gottlieb Dev. LLC, 590 F. Supp. 2d at 632. “The observability of the copyrighted work
is critical, and courts will consider the length of time the copyrighted work is observable” and
other factors relevant to the respective works at issue. Jd. Still, “[w]hen similar works resemble
each other only in unprotected aspects—for example, when similarities inhere in ideas, which are
by definition unprotected, or in expression that is not proprietary to plaintiff—the defendant
prevails.” Jd. at 631.
a. Denise vs. Wendy.

Plaintiffs argue that “Denise” in Market Mind Games and “Wendy” in Billions are “both
female performance coaches that go toe-to-toe with male hedge fund traders in advising them how
to explore and apply their emotions for fun and profit.” (Opp’n at 2.) Plaintiffs argue that these
are not stock characters as Defendants suggest, and Wendy’s role as a dominatrix does not change
that: “Just as Superman would still be identifiable as Superman, even if an enterprising infringer
decided to give him a new sexual proclivity and change his name, Ms. Shull’s strong hedge fund
performance coach remains identifiable throughout” Billions. (id. at 3.) Plaintiffs assert that their
argument does not lie in the entirety of Billions being copied from Market Mind Games, but rather
the character of Wendy Rhoades in particular. (/d.) Plaintiffs thus urge this Court to “not be
fooled” by Defendants’ alleged belated attempts to introduce further complexities that distinguish
the character of Wendy from that of Shull. Ud.) Fooled, this Court is not.

The issue here is that this Court cannot identify any copying, not even copying that is said
to be “fragmented.” (See id, at 16, 21 (quoting Rose v. Hewson, No. 17 Civ. 1471 (DLC), 2018
WL 626350, at *4 (S.D.N.Y. 2018)); TufAmerica, Inc. v. Diamond, 968 F. Supp. 2d 588, 597-98

(S.D.N.Y. 2013) (“Fragmented literal similarity” may be shown by demonstrating ‘the copying of

21
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 22 of 34

even a relatively small quantitative portion of the pre-existing work . . . if it is of great qualitative
importance to the [pre-existing] work as a whole.””)), Denise lectures to individuals in the industry
about Shull’s ideas and eventually goes in house to work at a hedge fund, where she eventually
counsels Michael. Wendy begins Billions as an in-house performance coach at Axe Capital who
meets with various employees throughout the series to coach them out of their fears and hindrances
into success as traders.

As discussed above, “‘[s]cénes-a-faire’ teaches that elements of a work that are
‘indispensable, or at least standard, in the treatment of a given topic’—like cowboys, bank robbers,
and shootouts in stories of the American West—get no protection.” Zalewski, 754 F.3d at 102.
An in-house psychiatrist may not be a “stock character,” that is, one that is all-around familiar like
the examples listed above, but the idea of an in-house psychiatrist, even in the context of a hedge
fund, is certainly not one that was borne of Shull’s own thinking. Indeed, as was stated in the very
Dealbook article that described Shull’s work as a hedge fund performance coach:

The idea [of performance coaches for traders] is not new... . In the early 1990s,

Steven A. Cohen, the founder of SAC Capital Advisors, hired Ari Kiev, a

psychiatrist who had previously worked with athletes, to coach SAC’s traders. Two

decades on, aided by the growing popularity of literature on the behavioral science

of decision making, the idea that self-awareness can lead to better decisions in

business and finance is beginning to be accepted on Wall Street. Borrowing from

books like Daniel Kahneman’s “Thinking, Fast and Slow,” trading coaches talk

about the systemic, recurrent and predictable mistakes to which humans are prone.

(Defs.’ Mem. at 16 (citing Felicello Decl. Ex. 4 (Dealbook Article); see also Richard Feloni, How
Wail Street Psychologists and Tony Robbins Inspired one of the Main Characters on Showtime's
‘Billions,’ Business Insider (Feb. 19, 2017), https://Awww.businessinsider.com/wendy-rhoades-
billions-tony-robbins-wall-street-psychology-2017-2 (“Steve Cohen started the trend in the early

1990s when he hired the late psychiatrist Ari Kiev for his hedge fund SAC Capital, and Tony

Robbins, the world’s most famous performance coach, entered the financial world around the same

22
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 23 of 34

time when he was hired by renowned investor Paul Tudor Jones.”)). Moreover, a quick internet
search reveals that there are numerous in-house performance coaches who are currently on Wall
Street. See Claire Gorden, Inside the Secretive World of Hedge Fund Psychiatrists and
Performance Coaches, Fortune (Feb. 4, 2016), https://fortune.com/2016/02/04/showtime-billions-
performance-coaches-therapists/ (providing that the subject of the article, Alden Cass, “is one of a
dozen or so performance coaches on Wall Street, many of whom are armed with doctorates or
medical degrees” who work “as temporary in-house coaches, meeting with traders one-on-one on
their employers’ dime”); Investment Coaching, Essentia Analytics, https://www.essentia-
analytics.com/good-investment-and-trading-coaches/ (providing that Denise Shull, Dr. Andrew
Menaker, Steven Goldstein, Kenny Lissak, and Dr. Tara Swart are all performance coaches).
Although Shull is well known in the performance coaching world, it cannot be said that
she can copyright the idea of a female in-house performance coach. Inherent in a copyright is the
grant of exclusivity. Granting Plaintiffs exclusivity in this particular idea is precarious, as it would
essentially grant Shull a monopoly on the entire subject matter of the female performance coach
until the expiration of her copyright. A finding of copyright infringement in this case would serve
to be even more troubling, as the character of Denise and Wendy do not resemble one another in
the slightest. Plaintiffs argue that both Denise and Wendy “go toe-to-toe with male hedge fund
traders in advising them how to explore and apply their emotions for fun and profit.” (Opp’n at
2.) Such representation serves to mischaracterize both Denise and Wendy. Denise explains her
mathematical and scientific concepts through fictionalized lectures and workshops. If her factual
recitations and ultimate advising of Michael! on his bad trade is seen as her going toe-to-toe from
Plaintiffs’ point of view, it is not similar to the depiction of Wendy’s repeated dealings with the at

times overly dominant Axe Capital employees and her own husband and overbearing father-in-

23
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 24 of 34

law at home. Denise may also experience these occurrences, but this is not the story that was told
by Shull. Thus, such story may not receive copyright protection.

Nor can Plaintiffs liken Denise and Wendy to the scenario of Superman with “a new sexual
proclivity and change [in] his name.” (Opp’n at 3.) Though the character of Denise is a
fictionalized version of Shull, because she is used to explain Shull’s theories, she is not given much
of a persona. Instead, Denise is placed in scenarios in which she can explain and demonsirate
Shull’s ideas. Her own identity—what she likes, her home life, friends, and family-—are not
developed. Superman’s persona—indeed his transformation from Clark Kent the journalist to
Superman the crime-fighter—on the other hand, is well known. Superman, however, is an entirely
fictional being, who was created not to helpfully relay an idea or concept, but to entertain. All we
know of Denise is that she is a female performance coach who transitions in-house to a hedge
fund. Thus, Plaintiffs essentially argue that because Wendy is also a female in-house hedge fund
performance coach, Defendants copied her fictionalized characterization of herself. This is not a
copyrightable idea, especially in light of all the other in-house performance coaches listed above.
Copyright protection is afforded to creativity, and Shull’s book is that. However, her portrayal as
a female performance coach who transitions in-house to a hedge fund is not.

b. The “Alpha.”

In further attempting to demonstrate that Defendants copied Shull’s work, Plaintiffs state
that Billions literally infringed on a term Shull uses in Market Mind Games: “alpha.” (See Opp’n
at 10.) Plaintiffs assert that “‘Denise’ explains at a workshop that ‘[j]udgment calls must be made
to fill in the gap between where the numbers leave off and “alpha’’—or exceptional performance—
begins.’ .... At another workshop, “Denise” explains that overconfidence can lead to giving back

‘lots of our hard earned “alpha.” (/d. (citing Shull, Market Mind Games at 112, 132) (alteration in

24
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 25 of 34

original) (internal quotation marks omitted).) Plaintiffs then allege that Wendy “uses this same
concept in her first coaching session of the show, telling ‘Danzig’ that he’s ‘ignoring the quiet
[voice] inside telling you where the alpha is. Now that’s the voice that got you here. And it’s still
there if you are willing to listen.”” (Ud. (quoting Billions Season Onc, Episode One).)

In Market Mind Games, Shull defines “alpha” as a term of art to mean “exceptional
performance.” (See Felicello Decl. Ex. 3 (Exemplary Infringement), ECF No, 62-3 at 1; Shull,
Market Mind Games at 112.) Used in a sentence, she says, “[w]e give back lots of our hard earned
‘alpha’ and sooner or later, land squarely back on the spectrum usually at the fear of losing or
being [on the] wrong end.” (Felicello Decl., Ex. 3 (Exemplary Infringment) at 1; Shull, Market
Mind Games at 132.) When Wendy uses alpha, on the other hand, she states:

You’re just listening to the wrong voice. You’re tuned in to the one yelling at you

over the loud speaker that you’re . . . stupid and your performance blows. And

you’re ignoring the quiet one inside telling you where the alpha is now that’s the

voice that got you here. And it’s still there [i]f you are willing to listen. What’s that

voice telling you?

(Felicello Decl., Ex. 3 (Exemplary Infringement) at 2; Billions Season 1 Episode 1.) Even if looked
at under the fragmented framework, this side-by-side comparison does not suffice to assert a claim
for copyright infringement.

As an initial matter, the word “alpha” is quite common and regularly used generally,
including in reference to men in finance, who are referred to as “alpha males.” Another issue is
that Shull’s definition of alpha, “exceptional performance,” is general in nature, and closely aligns
with the connotation of the word alpha as regularly used. Put another way, if alpha males are
confident, take-charge, and resilient, it only makes sense that they would “perform exceptionally.”

Such is likely the reason why Shull chose to use the word “alpha” as her term of art, but one cannot

take a word already in existence and make it theirs. Further, even if Defendants did copy the word

25

 

 
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 26 of 34

“alpha as used by Shull, such copying is de minimis, especially in light of the common use of the
word, Accordingly, this alleged instance does not support Plaintiffs’ copyright claim.
c. The Bad Trade.

Nor are the bad trades described in the respective works substantially similar. Plaintiffs
allege that “[iJn the fictional account created by Ms. Shull in Market Mind Games, Ms. Shull
engages in a sequence with ‘Michael’ in which she analyzes a trait exhibited by Michael that served
him well in the past, and informed his conscious image of himself, but has now created an
unconscious obstacle that is costing him money”:

Haven’t you told me in the past that one of the problems you would like to solve is
getting stubborn? You can be assured that that trait, if you want to call it that, isn’t
just being stubborn. There is a fractal-emotional context that has been with you for
a long time. Undoubtedly, it served you well in getting through challenging
moments in school or fighting for the bank job or even being willing to take on this
hedge fund challenge. In fact, when the pattern first starting [sic] coming together,
I am sure it served you well. It is acting out anger, and if we do that consciously
and intentionally, it can be our best ally. But when we are doing so without really
knowing who or what we are trying to retaliate against, it tends neither to serve our
best interests nor to make us money.

(Compl. { 44 (citing Shull, Market Mind Games at 221).) On the other hand, in Season One,
Episode Eleven of Billions, Plaintiffs claim that “Defendants portrayed Dr. Wendy Rhoades
conducting substantially the same sequence with Axe in substantially the same context, i.c., as an
in-house performance coach to the head of a hedge fund who seeks to understand the cause of his

bad trade:

Look, you want me to fix the part of you that makes money. But it is attached to
the rest, so... Like I said, this is gonna take a little while. ... Maybe your self-
image is creating .. . a blind spot... . Well, let’s assume your blind spot usually
works for you. It’s fairly essential if you don’t feel indestructible like Superman.
How are you gonna risk billions every morning? But it’s not working for you now.

' So you need to figure out what part of your self-image is false. And then you either
need to live up to it or lose it.

(d.)

26
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 27 of 34

These are not “eerily similar” as Plaintiffs suggest. (Opp’n at 11.) Both Denise and Wendy
coach their clients on a bad trade, but bad trades are surely conventional in the world of finance,
and particularly hedge funds. The backdrop of Michael’s bad trade is his brother, who was
hospitalized after a biking accident that left him in critical condition. (Shull, Market Mind Games
at 205-06.) Not only was Michael forced to engage with his father—with whom he did not have
a good relationship—for the sake of his brother, but at the same time, Michael was busy with work,
and was not sure of how he would handle it all:

“This can’t be happening,” thought Michael. “Crap! I have so many positions on

and I am the only one who understands them.” Between the second ratings

downgrade of US debt in a little over a year and China’s severe recession, the

perfect storm for global bond and gold markets had been brewing for weeks.

“But I have to go,” Michael thought. “This is serious and no one else can help.

Surely Renee can help me manage the positions.” She had been building an options

hedge fund for them anyway.

(Shull, Market Mind Games at 206.) In Billions, “the bad trade discussed by Wendy and Axe
occurred the day after their colleague Donnie (who Axe was using to feed false information to the
FBI and Wendy’s U.S. Attorney husband) died from cancer.” (Defs.’ Mem. at 17-18 (citing
Billions Season One, Episode Eleven).) Wendy concluded “that Axe made the bad trade to punish
himself because he intentionally withheld life-extending” cancer treatment from Donnie to
facilitate the scheme. (/d. at 18.) Not only do Denise and Wendy’s verbatim words differ when
counseling Michael and Axe, respectively, but the backdrops of these bad trades are also different.
Michael is overwhelmed by his brother’s accident and the fact that he, and he alone, understands
his positions at work. Axe has the ability to make a good trade, but consciously chooses not to in
an effort to seek retribution against himself for his friend.

Ultimately, bad trades are common. Accidents and death are unfortunately common. The

idea of a counseling session conducted by an in-house hedge fund performance coach, as explained

27
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 28 of 34

supra, is not novel. Therefore, Plaintiffs may not claim that Defendants infringed upon Market
Mind Games’ copyright simply because the book excellently married common language with what
is common in the finance industry in order to explain her theories.

d. Other Alleged Examples of Copying.

Plaintiffs also compare examples of Wendy’s counseling sessions in Billions to Shull’s
rhetoric, told through the lens of Denise, in Market Mind Games. (See Compl. {] 42—46; Felicello
Decl. Ex. 3 (Exemplary Infringement), at 1-9.) In the complaint, Plaintiffs claim that “Dr.
Rhoades makes multiple statements and observations that are nearly identical to those made by
Ms. Shull in Market Mind Games, including focusing on the physical well-being of the trader client
(i.e. eat, sleep, exercise).” (Compl. 9 42.) The idea of eating, sleeping, and exercising to perform
well is not a novel one. Indeed, in the context of any high-risk and high-stress setting, ail three are
necessary to performing well, and are thus scénes-a-faire. As Defendants point out, “Shull herself
admits that this is nothing more than a ubiquitous idea: “These points are so obvious. ... We know
we should eat better, get more exercise, and get to bed earlier.” (Mem. of Law in Further Supp.
of Defs.’ Mot. to Dismiss the Compl. (“Reply”), ECF No. 64, at 6.) Such is the case with many
of the other instances that Plaintiffs allege. The concepts that they allege Defendants to have
infringed upon are either common in psychology or generally.

Accordingly, because Plaintiffs fail to allege that Defendants infringed upon their

copyright, Plaintiffs’ claims under the Copyright Act are dismissed, with prejudice.> -

 

5 Plaintiffs’ vicarious and contributory copyright infringement claims are therefore dismissed as well. In
addition, because Defendants did not infringe upon Plaintiffs’ copyright, Plaintiffs are not entitled to
statutory damages. See Shamir vy. Anchor-Int'l Found., Inc., No. 10 Civ. 725 (PGG), 2013 WL 4008635,
at *10 (S.D.N.Y. July 30, 2013) (“If the court finds willful infringement, . . . the award can be as high as
$150,000; if the court finds that the infringement was ‘innocent,’ damages can be as low as $200.”). Finally,
Plaintiffs fail to plead the existence of any trademark, nor do they allege any facts which suggest that
Defendants infringed on any trademark. (See Def's.” Mem. at 30.) Therefore, Plaintiffs’ Lanham Act claim
is dismissed.

28
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 29 of 34

IV. DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ STATE LAW
CLAIMS IS GRANTED.

A. Plaintiffs’ New York General Business Law and Accounting Claims.
Plaintiffs allege claims of unfair competition, deceptive business practices, and lack of
accounting under New York common law, asserting that such claims arise from Defendants’

2 6k

unauthorized use of Plaintiffs’ copyrighted material. (Compl. { 1.) Because Plaintiffs’ “state law
claims .. . sound in misappropriation of copyright,” in that, Plaintiffs plead no facts in support of
the above-mentioned claims that are independent of those lending themselves to Plaintiffs’
copyright claims, they are preempted by the Copyright Act. Gottlieb Dev. LLC, 590 F. Supp. 2d
at 637 (citing 17 U.S.C. § 301(a); Baiul v. NBC Sports, No. 15 Civ. 9920 (KBF), 2016 WL
1587250, at *10 (S.D.N.Y. Apr. 19, 2016) ([C]laims for accounting based on the defendant’s
alleged misappropriation and exploitation of a copyrighted work are preempted by the Copyright
Act.”) ;° Twentieth Century Fox Film Corp. v. Marvel Enters., Inc., 155 F. Supp. 2d 1, 24-25
(S.D.N.Y. 2001) (dismissing plaintiff's claim of unfair competition under New York law as
preempted by Copyright Act); Am. Movie Classics Co. v. Turner Entm’t Co., 922 F. Supp. 926,
933-34 (S.D.N.Y. 1996) (stating that claims of unfair competition and unjust enrichment under

state law deriving from unauthorized use of material are preempted by copyright law).

B. Plaintiffs’ Implied-in-Fact Contract, New York Civil Rights Law Sections 50 and
51, and Unjust Enrichment Claims.

Plaintiffs’ implied-in-fact contract, right of privacy, and unjust enrichment claims are the
only claims that do not derive completely from their Copyright Act claims. Still, these claims fail

on the merits.

 

6 Moreover, because Plaintiffs fail to establish that Shull and Defendants were in a fiduciary relationship,
Plaintiffs’ accounting claim is dismissed. See Baiul, 2016 WL 1587250, at *14. Plaintiffs’ state law
appropriation claim fails for the same reason. See Stewart v. World Wrestling Fed’n Entm't, Inc., No. 03
CV 2468 RLC, 2005 WL 66890, at *5 (S.D.N.Y. Jan. 11, 2005).

29
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 30 of 34

1. Plaintiffs Have Not Adequately Pled Facts That Demonstrate That the Parties
Entered Into an Implied-in-Fact Contract.

As stated above, New York law provides recovery for a contract absent a written agreement
where “inferences may be drawn from the facts and circumstances of the case and the intention of
the parties as indicated by their conduct.” Betty, Inc., 283 I. Supp. 3d at 166-67. A contract is
not “implied in fact where the facts are inconsistent with its existence . . . or against the intention
or understanding of the parties.” Jd. at 167. Mutual assent is therefore “necessary . . . unless [the
accused] has conducted himself in such a manner that his assent may fairly be inferred.” Jd.
(quoting Miller v, Schloss, 218 N.Y. 400 (1916)).

In support of their argument that there exists a contract implied in fact, Plaintiffs reference
a Second Circuit case in which the “plaintiff submitted a written idea for a television series to a
network and alleged an implied promise by the network to pay reasonable compensation if the idea
was used.” (Opp’n at 28 (citing Forest Park Pictures, 683 F.3d at 432.) In that case, the court
“found that plaintiff had stated a claim for a breach of an implied contract, which was not pre-
empted by copyright law.” (dd. (citing Forest Park Pictures, 683 F.3d at 432.) But similar facts
are not alleged here. Shull did not submit a written idea for Billions. She was consulted because
of her work which Sorkin had already admitted to observing on Squawk Box and in his Dealbook
publication. The facts as alleged in the complaint, however, do not suggest that there was a mutual
understanding between the parties that Shull would be brought on in any official capacity for
Billions. In the complaint, in fact, Plaintiffs state that Shull herself “understood that the initial
phone conference and in-person meeting was the beginning of the relationship and terms would
be negotiated subsequently in concert with marketing the series.” (Compl. { 39; see also Opp’n at

9.) Plaintiffs do not plead that both patties understood that there was an agreement. Indeed, this

30
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 31 of 34

is required for any contract, either written or implied in fact.’ When this Court inquired into the
question of Plaintiffs’ implied-in-fact contract claim at oral argument, Plaintiffs’ counsel’s own
explanation was not indicative of any contract:

THE COURT: I assume before she goes and provides consulting services, she has
some agreement with the other party that they are going to pay her for those
services.

MS. FELICELLO: Yes and no. Inthe business where she is on Wall Street, people
don’t ever expect a free lunch. So there is a basic understanding that you're going
to be compensated when you provide services.

THE COURT: Where does it say that in this complaint?
MS. FELICELLO: The expectation that she was going to be paid?

THE COURT: Yes. For what she provided at this meeting, for, as you say,
providing the content for Billions. ... [Y]ou’re arguing it’s an alternative theory, .
_. [that] she didn’t authorize them to use her copyrighted material, but if she did,
she expected to be paid for it. As I say, you can have alternative legal theories, but
you can’t have alternative facts. You give a set of facts that translate into [the
conclusion that] they used her copyrighted material without her permission, and,
quite frankly, you imply, if not directly say, not only without her permission, but
without her knowledge, until she found out that it was in the Billions show. So
where does it say that she should be compensated?

(Apr. 18, 2019 Oral Arg. Tr., ECF No. 66, at §8:24-59:22,) This Court asked whether there was

some agreement that Shull would be compensated for her services. Counsel said yes and no. Such

 

7 Defendants further assert that, to state a claim for an implied-in-fact contract, Plaintiffs’ idea would require
novelty or originality, which it does not. (See Defs.’ Mem. at 28 (quoting Khreativity Unlimited v. Mattel,
Inc., 101 F. Supp. 2d 177, 185 (S.D.N.Y. 2000) (“Where an idea is ‘so unoriginal or lacking in novelty that
its obviousness bespeaks widespread and public knowledge of the idea, and such knowledge is therefore
imputed to the buyer... . a court may conclude, as a matter of law, that the idea lacks . . . the novelty to
the buyer necessary to support a contract claim. 1) ) Defendants assert that because Shull was not the first
to theorize the idea of the psychiatric performance coach, Plaintiffs do not allege “the ‘ideas’ at issue are
sufficiently original or novel to state an implied-in-fact contract claim.” (Defs.’ Mem. at 29.) Because
Plaintiffs fail to plead mutual assent, this Court need not decide this particular issue. Still, it bears mention
that “the ‘novelty to the buyer’ standard comports with traditional principles of contract law. While an idea
may be unoriginal or non-novel in a general sense, it may have substantial value to a particular buyer who
is unaware of it and therefore willing to enter into contract to acquire and exploit it.” Nadel v. Play-By-
Play Toys & Novelties, Inc,, 208 F.3d 368, 377 (2d Cir, 2000) (quoting Apfel v. Prudential-Bache Securities,
Inc,, 81 N.Y.2d 470, 475—76 (1993)).

31
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 32 of 34

uncertainty clearly denotes that there was no manifestation of mutual assent, and no inferences
that could “be drawn from the facts and circumstances of the case and the intention of the parties
as indicated by their conduct.” Betty, Inc., 283 F. Supp. 3d at 166-67. Indeed, if Shull believed
that Defendants intended to contract with her, she would have pleaded as such.

2. Plaintiffs Fail to Allege that Shull’s Name and Persona Were Used to Promote
Billions.

Plaintiffs also claim that Defendants used her status as a preeminent performance coach to
advertise the show Billions. (See Opp’n at 24-25,) Section 51 of New York Civil Rights Law
grants individuals a “limited statutory right of privacy,” making it unlawful to use a person’ s
“name, portrait, picture or voice .. . for advertising purposes or for the purposes of trade without
the written consent first obtained.” NY. Civ. Rights Law §§ 50, 51; see also Burck v. Mars, Ine.,
571 F. Supp. 2d 446, 451 (S.D.N.Y. 2008); Bement v. N.Y.P. Holdings, Inc., 307 A.D.2d 86, 760
N.Y.S.2d 133, 136 (1st Dep’t 2003); Messenger ex. rel. Messenger v. Gruner + Jahr Printing &
Publ’g., 94 N.Y.2d 436, 441, 706 N.Y.S.2d 52, 54 (2000), cert. denied, 531 U.S. 818 (2000)
(citations omitted). Plaintiffs contend that Defendants benefitted “from articles concerning Ms.
Shull and her unique role as a performance coach to hedge funds because these articles piqued
interest in Billions and made the story all the more believable.” (Opp’n at 24.) However, Plaintiffs
fail to allege any articles written by Defendants which use Shull’s name, picture, or persona
without her permission in order to advertise for Billions. The Dealbook article is the only
publication that Plaintiffs identify, but this article does not even mention Billions. Furthermore,
though Plaintiffs note that an article can be “an advertisement in disguise,” (/d.), Plaintiffs fail to
allege how the Dealbook article was disguised to promote Billions. Therefore, without more,

Plaintiffs’ right of privacy claim is dismissed.

32
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 33 of 34

3. Plaintiffs’ Unjust Enrichment Claims Also Fail.

Plaintiffs also fail to adequately allege that Defendants were unjustly enriched by Shull’s
on-set consultation, As stated above, to the extent that Plaintiffs’ unjust enrichment claim arises
out of an alleged misappropriation of their copyrighted material, it is dismissed. See v Am. Movie
Classics Co., 922 F. Supp. at 933-34 (S.D.N.Y. 1996) (stating that claims of unjust enrichment
under state law deriving from unauthorized use of material are preempted by copyright law). That
leaves Plaintiffs’ allegations that “Defendants, except Defendant Nevins, led Ms. Shull! to believe
she would be compensated for her time and insights.” (Opp’n at 27.) However, this Court has
already established that Plaintiffs have failed to plead any such promises. Accordingly, Plaintiffs’
unjust enrichment claim is similarly dismissed.*

V. DEFENDANTS’ REQUEST FOR ATTORNEYS’ FEES IS DENIED.

Section 505 of the Copyright Act provides that a court “may allow the recovery of full costs
by or against any party” in its discretion. 17 U.S.C. § 505. “Factors that may be considered in
determining whether to award fees include *““frivolousness, motivation, objective
unreasonableness (both in the factual and in the legal components of the case) and the need in
particular circumstances to advance considerations of compensation and deterrence. ”’” Hoepker
v. Kruger, 200 F. Supp. 2d 340, 355 (S.D.N-Y. 2002) (quoting Fogerty v. Fantasy, Inc., 510 U.S.
517, 535 n.19 (1994). Plaintiffs’ claims are not sufficiently frivolous to warrant an imposition of

attorneys’ fees and costs. Accordingly, Defendants’ request for attorneys’ fees is DENIED.

 

® Because this Court has dismissed Plaintiffs’ copyright claims, it will not further exercise ancillary
jurisdiction over the remaining state law claims. See 28 U.S.C. § 1367(c)(3)-(4) (providing that a district
court may decline to exercise supplemental jurisdiction if it “has dismissed all claims over which it has
original jurisdiction”); see also Compl. | 16 (“The Court has federal question jurisdiction over this action
under 17 U.S.C. § 101, ef seg., 15 U.S.C. §1125{a), et seq., and 28 U.S.C. §§ 1331, 1338(a) and 1367(a)
because the Court has original jurisdiction over Plaintiffs’ copyright infringement and Lanham Act claim(s)
and supplemental jurisdiction over Plaintiffs’ claims arising under New York law.”).

33
Case 1:18-cv-12400-GBD Document 74 Filed 10/04/19 Page 34 of 34

VI. CONCLUSION
Defendants’ motion to dismiss Plaintiffs’ copyright infringement clam (ECF
No. 56), is GRANTED. Defendants’ request for attorneys’ fees and costs is DENIED. The Clerk

of Court is directed to close the motion, accordingly.

Dated: October 4, 2019
New York, New York SO ORDERED.

Guinp 8. Davie

GEORGE B. DANIELS
UNITED STATES DISTRICT JUDGE

 

34
